 

Case 1:19-.cv-00025-GNS Document 1-1 Filed 03/01/19 Page 1 of 8 Page|D #: 9

Filed

Filed

 

19-01-001 37 01!301201 9 Brandi Duva|l, Warren Circuit Clerk
CIVIL ACTION NO. 19-CI- WARREN CIRCUIT COURT
. . DIVISION
(Electronically Filed)
JOHN R. BOUSTANI PLAlNTIFF
VS. COMPLAINT
GENERAL MOTORS, LLC DEFENDANTS
Please Serve: Col'porations Service Company
Registered Agent
421 West Main St.
Franlct`ort, KY 40601
And
BR' IAN PAI.MER
Please Serve: Brian Pa]mer
3927 Cemetery Rd.
Bowling Green, KY 42103

Comes the Plaintiff, John R. Boustani, by and through counsel, and for his cause
of action against Defendants, states as follows:

1. That Plaintiff, John R. Boustani, Was at all times relevant hereto a resident
of Warren County, Kentucky.

2. That Defendant, General Motors, LLC, (“GM”] is a foreign limited liability
company With its principal office located at 300 Renaissance Center, Detroit, Michigan
48265, and is otherwise subject to the jurisdiction of this Court.

3. - That Defendant, Brian Palmer, Was employed by GM as the quality
manager during the events which give rise to this Complaint, is a resident of Warren

County, Kentucky, and is otherwise subject to the jurisdiction of this Court.

19-01-00137 01,'30r2019 Page l O%?andi nuvan,warren circuitczerk
Exhibit'l

package : 000003 of 000009

Presiding Judge: HON. STEVE WILSON (608214)

COM : 000001 uf GDOU|J?

 

Case 1:19-cv-00025-GNS Document 1-1 Filed 03/01/19 Page 2 of 8 Page|D #: 10

Filed

Filed

19-0|»00137 01.-‘30!2019 Brandi Duval|, Warren Circuit Clerk

FACTUAL BACKGR UND

4. Plaintiff was employed with GM for approximately thirty-three (33) years
and at the time of his termination, held the position of quality supervisor.

5-. Plaintiff began Work-jng-for GM in May, 1985 on the general assembly line
of the Tarrytown, New York assembly plant

6. During his tenure from 1985 to 1996 in Tarrytown, Plaintii‘f was promoted
to body shop team leader, team leader, and to an inspector, and was not subjected to
any disciplinary action.

7. In or around April, 1996, Plaintiff was transferred to the GM assembly
plant in Doraville, Georgia.

8. During his tenure from 1996 to 2007 in Doraville, Plaintiff continued to
work his way up the plant hierarchy, eventually being promoted to acting lead
supervisor. Plaintiff was not the subject of any disciplinary action during his eleven (11)
years at the Doraville plant.

9. In or around January, 2008, Plaintiff was transferred to the GM corvette
assembly plant in Bowling Green, KY where he held positions of production supervisor,
quality of operations supervisor, and quality snpervisor.

10. Although primarily working in Bowling Green from 2008 to 2018, Plaintiff
was also assigned brief stints at other locations He spent five (5) months in Spring Hi]l,
TN in 2015, four (4) months in Lordstown, OH in 2016, and four (4) months in
Wentzville, MO in 2017. Plaintiff had no disciplinary issues while assigned to any of the

aforementioned locations

19~0|-0013? 01;30;2019 Pag° 2 °%landi nuvan, warren circuit clerk

package : 000004 of GDUD|JB

Presiding Judge: HON. STEVE W[LSDN {608214}

COM : 000002 01 000007

Case 1:19-cv-00025-GNS Document 1-1 Filed 03/01/19 Page 3 of 8 Page|D #: 11

Fl led

Fiied

19-Cl-00137 01!30!2019 Brandi Duva|l, Warren Circuit C!erk

11. l Prior to his relocation to Bowling Gree:n, Plaintiff was consistently
promoted through the ranks, was recognized and praised by all levels of management
for his dedication, and despite managing teams of up to one hundred (100] employees,
never received any complaints

12. Upon arrival at the Bowling Green plant, Plaintiff was under the
supervision of-Tony Lawson. While working under Lawson, Plaintiff was repeatedly
harassed, cursed, and threatened with termination

13. In an attempt to address the harassment and hostile work environment,
Plaintif'f called the anonymous employee hotline, reported the behavior to the human
resources 'manager, and contacted the plant manager directly. Despite these efforts,
there was no intervention and Plaintitf received no assistance

14. Eventually, due to the amount of complaints, Lawson was transferred to
the Wentzville assembly plant. n

15.- cht, Plaintiff became the subject of racial slurs, derogatory remarks, and
discriminatory conduct of the United Auto Workers (“UAW”) union president, Eldon
Renault.

16. Renault made numerous inappropriate racist remarks including, telling
the Plainti_ff to ‘,‘go make a bomb somewhere.”

17. Renault was terminated due to his misconduct and racial discrimination
only to be reinstated approximately six (6] months later. Upon his return, Renault Was
assigned a work station in close proximity to Plaintiffs, seemingly to ensure that
Plaintiff Was aware of his return.

18. Notwithstanding the harassment of Lawson and Renault, Plai.ntiff

maintained a good working relationship with quality manager, Steve Grilli. Plaintiff’ s

19»c1-00137 01;30:2019 Page 3 °‘°elandi auvalc, warren circul:ccerk

package : 000005 of 000009

Presiding audge: HoN. srst wu.sou (603214)

COM : 0000'|]3 ai 00000?

Case 1:19-cv-00025-GNS Document 1-1 Filed 03/01/19 Page 4 of 8 Page|D #: 12

Filed

Filed

19-0|-00137 01!30!2019 Brandi Duva|l, Warren Circuit CIerk

work was appreciated by Grilli and he was not Subject to any disciplinary action while
under Grilli’s supervision
19. Upon Grilli’s retirement, he was replaced by Brian Palmer as the quality

director in the plant and became Plaintift’s supervisor.

20. From the iirst day on the j ob, it became clear that Palmer disliked Plaintiff. -

Palmer treated Plaintif'f as if he were incompetent because of his Lebanese accent.

21. Palmer made numerous derogatory comments regarding Plaintift’s speech
and accent. When trying to have a conversation regarding a work related matter, Palmer
would tell Plaintiff he needed to learn to “speak English.” In addition, Palmer would tell
Plaintiff to “go back and learn how to speak and pronounce cat, dog, and mouse.”

22. In or around early March, 2018, Plaintiff reported Palmer’s harassment to
the labor relations board. Approxirnately two (2] weeks later, Plaintiff was terminated
despite being eight (8) months from eligibility for full retirement beneiits.

23. O`n March 15, 2018, GM delivered a letter to Plaintifi alleging that he was
terminated due to “creating a hostile work environment by engaging in aggressive
behavior by yelling repeatedly, pointing [his] finger, and threatening to fire [an
employee].” Plaintiff vehemently denied the events described in the letter.

24. On or around March 21, 2018, Plaintiff appealed his termination through
GM’s “open door policy.” The appeal was denied.

25. In September, 2018, Plaintit`f filed a charge of discrimination with the
Kentucky Commission on Hunian Rights. An investigation ensued and a right to sue

letter was issued on November 7, 2018.

19-cl-oc13? 01r30r2019 Pag° 4 Dblandz ouran, Warren circuit clerk

package : 000006 01 000{|09

Pres:mng wage Hon. steve wn.soN (603214)

COM : B|JDODII of 000|]07

Case 1:19-cv-00025-GNS Document 1-1 Filed 03/01/19 Page 5 of 8 Page|D #: 13

Fl|ed

Filed

19~0_|~00137 01!30:'2019 Brandi Duvall, Warren Circuit Clerk

COUNT I: `VIOLATION OF KRS CHAPTER gégl, ET AL.
| KENTUCKY CIVIL RIGHTS ACT[

26. That Plaintiff reiterates and reaffirms the allegations in Paragraphs 1-25
herein above and further states:

27. That at all times relevant herein, GM was an employer as defined by the
Kentucky Civil Rights Act.

28. That at all times relevant herein, Palmer was the supervisor of the
Plaintiff.

29. That Plaintiff was subjected to discriminatory conduct as a result of his
national origin.

30. That as a result of the discriminatory conduct and harassment and/ or the
reporting of same, Plaintifi`s employment was wrongfully terminated

31. That as a result of Defendants’ conduct, Plaintiff has suffered emotional
distress, humiliation, embarrassment, past and future lost earnings, loss of retirement
benefits, andloss of fringe benefits, all in excess of this court’s jurisdictional minimum.

32. That Plaintiff is entitled to his attorney’s fees pursuant to KRS 344.450.

COUNT II: OUTRAGEOUS CONDUCT/INTENTIONAL
INFLICTION OF EMOTIONAL DISTRESS

33. That Plaintiff reiterates and reaffirms the allegations in Paragraphs 1-32

herein above and further sates:

34. That Defendant Palmer’s actions while supervising Plaintiff were

intentional and reckless

35. That Defendant Palmer’s conduct in the nature of continuous derogatory

treatment of Plaintiff do to his ethnicity and retaliatory, vindictive actions were

19-cl~0013? 01230:2019 Pag° 5 °blandr ouvall, warren circuit clerk

package : OUDE}{)? of 000009

Presrdirrg Judge: HoN. srst wlch (608214)

COM : 000005 of 000007

Case 1:19-cv-00025-GNS Document 1-1 Filed 03/01/19 Page 6 of 8 Page|D #: 14

Filed

Filed

19~0|-00137 01!30!2019 Brandi Duval|, Warren Circuit Clerk

outrageous and intolerable in that they offend against the generally accepted standards
of decency and morality.

36. That as a result of Defendant Palmer’s outrageous and intolerable conduct,
Plaintiff has and continues to suffer from severe emotional distress and is entitled to
damages in an amount in excess of this court’s jurisdictional minimum.

37. That Plaintiff is further entitled to punitive damages as a result of
Defendants’ willful, oppressive, malicious, and/ or grossly negligent conduct

COUNT III: DEFA.MATION

38. That Plaintiff reiterates and reaffirms the allegations in Paragraphs 1-37
herein above and further sates:

39. That on or around March 15, 2018, GM and Palmer maliciously
communicated false statements, including, but not necessarily limited to, the statement
that Plaintiff Was terminated for creating a hostile work environment by engaging in
aggressive behavior.

4o. That as a result of Defendants’ false statements, Plaintiff’s reputation in a
professional capacity has been harmed and he is entitled to damages in an amount in
excess of this court’s jurisdictional minimum.

41. As a further result of Defendants’ false statements, Plaintiff has suffered
severe emotional distress, humiliation, and embarrassment

42. That Plaintiff is entitled to punitive damages as a result of Defendants’

willful and malicious conduct

ia-ci-omar 01 ;30:2019 Pag= 5 °ialarrdi ouvan, Warren circuit clerk

package : 000008 01 000009

PrESidiUg Judge: HON. STEVE WlLSDN {508214)

CO‘M : ODDBUB Of 000007

Case 1:19-cv-00025-GNS Document 1-1 Filed 03/01/19 Page 7 of 8 Page|D #: 15

Flled

Filed

19-01~00137 011'30!20`¥9 Brandi Duval¥, Warren Circuit C!erk

WHEREFORE, the Piaintiff, John R. Boustani, prays for an entry of judgment as

follows :

1.

5.

For a judgment against Defendants, jointly and severally, for
compensatory damages;

F'or punitive damages;

For a trial by jury;

For his costs and attorney’s fees expended; and

For any and all other relief to which Plaintiff may be entitled

This 30th day of January, 2o19.

HON. T. BRIAN LOWDER

LOWDER & MCGILL, PLLC

537 EAST loTH AVE., STE. 200, P.O. BOX 900
BOWLING GREEN, KY 4210_2-0900

TEL: (2'70) 842-392_4 FAX: (270) 28 2-2085
brian@lowdermcgill.com

BY: /s/T. Bt'ian Lowder
Attorney for Plaintiff

teel-omar 01:30:2019 Page 7 °hlandl Duvetl, warren circuit clerk

package : 000009 of 000009

Prasiding Judge: I-ION. STEVE WlLSON (608214}

COM : U'DGDU? of ODDDOT

 

Case 1:19-cv-00025-GNS _Document 1-1 Filed 03/01/1_9 _ P_age 8 of 8 Page|D #: 16

meets f 11 l|…l |ll|l|| ll

.‘MGGill “°"““BG’°°‘"“
-_ ?ai.s assn anna seas sets

 

    
   

 

 

 

 

mmue\zn
puc 42102-0900 s l aim

 

      

 

 

 

Corporations Service Compauy
l Registered Agent
L " '. '. ' ' - ` mWeStMainst
.. _; ,_e__j.' ' ` ' FNHH°¢KYMJ‘
__ !-.

 

 

 

